RBC FUNDS TRUST RBC Mid Cap Growth Fund RBC Enterprise Fund RBC Small Cap Core Fund RBC Microcap Value Fund Access Capital Community Investment Fund Supplement dated March 15, 2010 to the Statement of Additional Information dated November 24, 2009, as supplemented February 16, 2010 This Supplement provides new and additional information beyond that contained in the Statement of Additional Information (“SAI”) and should be read in conjunction with the SAI. Effective March 15, 2010, U.S. Bank, N.A. will become the custodian for the RBC Mid Cap Growth, RBC Enterprise, RBC Small Cap Core and RBC Microcap Value Funds (the “Equity Funds”) and U.S. Bancorp Fund Services, LLC will become the transfer agent for the Equity Funds. The first sentence of the first paragraph under the heading “EXCHANGE OF FUND SHARES” on page 20 of the SAI, as revised on February 16, 2010, is deleted and replaced with the following, effective March 15, 2010: As described in the Prospectuses, each of the Funds offers convenient ways to exchange shares of a Fund for shares of another Fund. The information under the heading “PROXY VOTING POLICIES” on page 34 of the SAI, as revised on February 16, 2010, is deleted and replaced with the following effective March 15, 2010: The Funds are the beneficial owners of their portfolio securities, and therefore, the Board of Trustees, acting on each Fund’s behalf, is responsible for voting proxies.The Advisor has been delegated the authority by the Board of Trustees to vote proxies with respect to the investments held by the Funds.A description of the proxy voting policies of the Trust is attached as Appendix B. The policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities, and information on how the Funds voted these proxies during the most recent twelve-month period ended June 30, 2009 is available (i) without charge, upon request, by calling 1-800-422-2766 (for the Equity Funds) or 1-800-973-0073 (for the Access Fund); and (ii) on the SEC’s website at http://www.sec.gov. The information under the heading “OTHER SERVICE PROVIDERS” on page 45 of the SAI, as revised on February 16, 2010, is deleted and replaced with the following effective March 15, 2010: U.S. Bank, N.A., 1555 N. RiverCrest Drive, Suite 302, Milwaukee, Wisconsin 53212, acts as custodian of the Trust’s assets.U.S. Bank, N.A. is responsible for the safekeeping of the Trust’s assets and for providing related services. U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, 3rd Floor, Milwaukee, Wisconsin 53202 serves as the transfer agent for the Trust. PNC Global Investment Servicing (U.S.) Inc., 760 Moore Road, King of Prussia, PA 19406, provides certain administrative and fund accounting services to the Funds pursuant to an Administration and Accounting Services Agreement. RBC EQ & AC SAI – SUPP 3/15/2010 The following is substituted as Appendix B at the end of the SAI, as revised on February 16, 2010, effective March 15, 2010: APPENDIX B RBC FUNDS TRUST Description of Proxy Voting Policies and Procedures Introduction As registered investment management companies, the RBC Funds (each a “Fund” and, collectively, the “Funds”) are required to (i) file proxy voting records with the SEC and make them available to shareholders, (ii) provide disclosure describing how proxies of portfolio securities held by the Funds are voted, and (iii) disclose in shareholder reports how individuals can access the Funds’ description of their policies and procedures. Since each of the Funds of the RBC Funds Trust (the “Trust”) is the beneficial owner of its portfolio securities, the Funds’ Board of Trustees (“Board”), acting on the Funds’ behalf, is responsible for voting proxies.As a practical matter, the Board has delegated this function to RBC Global Asset Management (U.S.) Inc. (the “Advisor”), the Funds’ co-administrator, subject to the Board’s oversight. The Trust seeks to assure that proxies received by the Trust or its delegate are voted in the best interests of the Trust’s shareholders, and has accordingly adopted proxy voting policies and procedures on behalf of each Fund. Proxy Voting Oversight Committee A Proxy Voting Oversight Committee, comprised of Fund officers and the Advisor representative(s), has been established for the purpose of resolving any issues associated with the proxy solicitation process, conflicts of interest, or other matters that may require further review by the Trust. Board Oversight The Board fulfills its oversight responsibilities in a number of ways, including, but not limited to, review and approval of the Funds’ Proxy Voting Policies and Procedures, annual review of the adequacy and effectiveness of implementation of the Funds’ Proxy Voting Policies and Procedures in connection with the Rule 38a-1 annual report and annual review and adoption of the Guidelines. Proxy Voting Record Each year the Trust files its proxy voting record for the twelve-month period ended June 30 with the Securities and Exchange Commission (“SEC”) on Form N-PX no later than August 31.The records can be obtained on the SEC’s website at www.sec.gov and without charge by calling the Funds at 1-800-973-0073 (for the Access Fund) or 1-800-422-2454 (for the Equity Funds). Guidelines The Board, after reviewing and concluding that such policies are reasonably designed to vote proxies in the best interests of the Access Fund’s shareholders, has approved and adopted the proxy voting policies of RiskMetrics Group (“RMG”), a leading national provider of proxy voting administrative and research services.These guidelines, below, are reviewed periodically by RMG, and therefore are subject to change. Following is a concise summary of RiskMetric Group’s proxy voting policy guidelines. RBC EQ & AC SAI – SUPP 3/15/2010 2 1. Operational Items: Auditor Ratification Vote FOR proposals to ratify auditors, unless any of the following apply: · An auditor has a financial interest in or association with the company, and is therefore not independent; · There is reason to believe that the independent auditor has rendered an opinion which is neither accurate nor indicative of the company’s financial position; · Poor accounting practices are identified that rise to a serious level of concern, such as: fraud; misapplication of GAAP; and material weaknesses identified in Section 404 disclosures; or · Fees for non-audit services (“Other” fees) are excessive. Non-audit fees are excessive if: · Non-audit (“other”) fees exceed audit fees + audit-related fees + tax compliance/preparation fees Vote CASE-BY-CASE on shareholder proposals asking companies to prohibit or limit their auditors from engaging in non-audit services. Vote CASE-BY-CASE on shareholder proposals asking for audit firm rotation, taking into account: · The tenure of the audit firm; · The length of rotation specified in the proposal; · Any significant audit-related issues at the company; · The number of Audit Committee meetings held each year; · The number of financial experts serving on the committee; and · Whether the company has a periodic renewal process where the auditor is evaluated for both audit quality and competitive price. 2. Board of Directors: Voting on Director Nominees in Uncontested Elections Vote on director nominees should be determined on a CASE-BY-CASE basis. Vote AGAINST or WITHHOLD from individual directors who: · Attend less than 75 percent of the board and committee meetings without a valid excuse, such as illness, service to the nation, work on behalf of the company, or funeral obligations. If the company provides meaningful public or private disclosure explaining the director’s absences, evaluate the information on a CASE-BY-CASE basis taking into account the following factors: - Degree to which absences were due to an unavoidable conflict; - Pattern of absenteeism; and - Other extraordinary circumstances underlying the director’s absence; · Sit on more than six public company boards; · Are CEOs of public companies who sit on the boards of more than two public companies besides their own withhold only at their outside boards. Vote AGAINST or WITHHOLD from all nominees of the board of directors, (except from new nominees, who should be considered on a CASE-BY-CASE basis) if: · The company’s proxy indicates that not all directors attended 75% of the aggregate of their board and committee meetings, but fails to provide the required disclosure of the names of the directors involved. If this information cannot be obtained, vote against/withhold from all incumbent directors; RBC EQ & AC SAI – SUPP 3/15/2010 3 · The company’s poison pill has a dead-hand or modified dead-hand feature. Vote against/withhold every year until this feature is removed; · The board adopts or renews a poison pill without shareholder approval, does not commit to putting it to shareholder vote within 12 months of adoption (or in the case of an newly public company, does not commit to put the pill to a shareholder vote within 12 months following the IPO), or reneges on a commitment to put the pill to a vote, and has not yet received a withhold/against recommendation for this issue; · The board failed to act on a shareholder proposal that received approval by a majority of the shares outstanding the previous year (a management proposal with other than a FOR recommendation by management will not be considered as sufficient action taken); · The board failed to act on a shareholder proposal that received approval of the majority of shares cast for the previous two consecutive years (a management proposal with other than a FOR recommendation by management will not be considered as sufficient action taken); · The board failed to act on takeover offers where the majority of the shareholders tendered their shares; · At the previous board election, any director received more than 50 percent withhold/against votes of the shares cast and the company has failed to address the underlying issue(s) that caused the high withhold/against vote; · The board is classified, and a continuing director responsible for a problematic governance issue at the board/committee level that would warrant a withhold/against vote recommendation is not up for election- any or all appropriate nominees (except new) may be held accountable; · The board lacks accountability and oversight, coupled with sustained poor performance relative to peers. Sustained poor performance is measured by one- and three-year total shareholder returns in the bottom half of a company’s four-digit GICS industry group (Russell 3000 companies only). Vote AGAINST or WITHHOLD from Inside Directors and Affiliated Outside Directors (per the Classification of Directors below) when: · The inside or affiliated outside director serves on any of the three key committees: audit, compensation, or nominating; · The company lacks an audit, compensation, or nominating committee so that the full board functions as that committee; · The company lacks a formal nominating committee, even if board attests that the independent directors fulfill the functions of such a committee; · The full board is less than majority independent. Vote AGAINST or WITHHOLD from the members of the Audit Committee if: · The non-audit fees paid to the auditor are excessive; · The company receives an adverse opinion on the company’s financial statements from its auditor; or · There is persuasive evidence that the audit committee entered into an inappropriate indemnification agreement with its auditor that limits the ability of the company, or its shareholders, to pursue legitimate legal recourse against the audit firm. Vote CASE-by-CASE on members of the Audit Committee and/or the full board if poor accounting practices, which rise to a level of serious concern are indentified, such as: fraud; misapplication of GAAP; and material weaknesses identified in Section 404 disclosures. Examine the severity, breadth, chronological sequence and duration, as well as the company’s efforts at remediation or corrective actions in determining whether negative vote recommendations are warranted against the members of the Audit Committee who are responsible for the poor accounting practices, or the entire board. Vote AGAINST or WITHHOLD from the members of the Compensation Committee if: · There is a negative correlation between the chief executive’s pay and company performance (see discussion under Equity Compensation Plans); RBC EQ & AC SAI – SUPP 3/15/2010 4 · The company reprices underwater options for stock, cash or other consideration without prior shareholder approval, even if allowed in their equity plan; · The company fails to submit one-time transfers of stock options to a shareholder vote; · The company fails to fulfill the terms of a burn rate commitment they made to shareholders; · The company has backdated options (see “Options Backdating” policy); The company has poor compensation practices (see “Poor Pay Practices” policy). Poor pay practices may warrant withholding votes from the CEO and potentially the entire board as well. Vote AGAINST or WITHHOLD from directors, individually or the entire board, for egregious actions or failure to replace management as appropriate. Independent Chair (Separate Chair/CEO) Generally vote FOR shareholder proposals requiring that the chairman’s position be filled by an independent director, unless the company satisfies all of the following criteria: The company maintains the following counterbalancing features: · Designated lead director, elected by and from the independent board members with clearly delineated and comprehensive duties. (The role may alternatively reside with a presiding director, vice chairman, or rotating lead director; however the director must serve a minimum of one year in order to qualify as a lead director.) The duties should include, but are not limited to, the following: - presides at all meetings of the board at which the chairman is not present, including executive sessions of the independent directors; - serves as liaison between the chairman and the independent directors; - approves information sent to the board; - approves meeting agendas for the board; - approves meeting schedules to assure that there is sufficient time for discussion of all agenda items; - has the authority to call meetings of the independent directors; - if requested by major shareholders, ensures that he is available for consultation and direct communication; · Two-thirds independent board; · All independent key committees; · Established governance guidelines; · A company in the Russell 3000 universe must not have exhibited sustained poor total shareholder return (TSR) performance, defined as one- and three-year TSR in the bottom half of the company’s four-digit GICS industry group within the Russell 3000 only), unless there has been a change in the Chairman/CEO position within that time; · The company does not have any problematic governance or management issues, examples of whichinclude,but are not limited to: - Egregious compensation practices; - Multiple related-party transactions or other issues putting director independence at risk; - Corporate and/or management scandals; - Excessive problematiccorporate governance provisions; or - Flagrant board or management actions with potential or realized negative impact on shareholders. RBC EQ & AC SAI – SUPP 3/15/2010 5 Majority Vote Shareholder Proposals Generally vote FOR precatory and binding resolutions requesting that the board change the company’s bylaws to stipulate that directors need to be elected with an affirmative majority of votes cast, provided it does not conflict with the state law where the company is incorporated. Binding resolutions need to allow for a carve-out for a plurality vote standard when there are more nominees than board seats. Companies are strongly encouraged to also adopt a post-election policy (also known as a director resignation policy) that provides guidelines so that the company will promptly address the situation of a holdover director. Performance/Governance Evaluation for Directors Vote WITHHOLD/AGAINST on all director nominees if the board lacks accountability and oversight, coupled with sustained poor performance relative to peers, measured by one- and three-year total shareholder returns in the bottom half of a company’s four-digit GICS industry group (Russell 3000 companies only). Evaluate board accountability and oversight at companies that demonstrate sustained poor performance. Problematic provisions include but are not limited to: · a classified board structure; · a supermajority vote requirement; · majority vote standard for director elections with no carve out for contested elections; · the inability of shareholders to call special meetings; · the inability of shareholders to act by written consent; · a dual-class structure; and/or · a non-shareholder approved poison pill. If a company exhibits sustained poor performance coupled with a lack of board accountability and oversight, also take into consideration the company’s five-year total shareholder return and five-year operational metrics in the evaluation. 3. Proxy Contests Voting for Director Nominees in Contested Elections Vote CASE-BY-CASE on the election of directors in contested elections, considering the following factors: · Long-term financial performance of the target company relative to its industry; · Management’s track record; · Background to the proxy contest; · Qualifications of director nominees (both slates); · Strategic plan of dissident slate and quality of critique against management; · Likelihood that the proposed goals and objectives can be achieved (both slates); · Stock ownership positions. Reimbursing Proxy Solicitation Expenses Vote CASE-BY-CASE on proposals to reimburse proxy solicitation expenses. When voting in conjunction with support of a dissident slate, vote FOR the reimbursement of all appropriate proxy solicitation expenses associated with the election. Generally vote FOR shareholder proposals calling for the reimbursement of reasonable costs incurred in connection with nominating one or more candidates in a contested election where the following apply: · The election of fewer than 50% of the directors to be elected is contested in the election; · One or more of the dissident’s candidates is elected; · Shareholders are not permitted to cumulate their votes for directors; and RBC EQ & AC SAI – SUPP 3/15/2010 6 · The election occurred, and the expenses were incurred, after the adoption of this bylaw. 4. Antitakeover Defenses and Voting Related Issues Advance Notice Requirements for Shareholder Proposals/Nominations Vote CASE-BY-CASE on advance notice proposals, giving support to proposals that allow shareholders to submit proposals/nominations reasonably close to the meeting date and within the broadest window possible, recognizing the need to allow sufficient notice for company, regulatory and shareholder review. To be reasonable, the company’s deadline for shareholder notice of a proposal/ nominations must not be more than 60 days prior to the meeting, with a submittal window of at least 30 days prior to the deadline. In general, support additional efforts by companies to ensure full disclosure in regard to a proponent’s economic and voting position in the company so long as the informational requirements are reasonable and aimed at providing shareholders with the necessary information to review such proposal. Poison Pills Vote FOR shareholder proposals requesting that the company submit its poison pill to a shareholder vote or redeem it UNLESS the company has: (1) A shareholder approved poison pill in place; or (2) The company has adopted a policy concerning the adoption of a pill in the future specifying that the board will only adopt a shareholder rights plan if either: · Shareholders have approved the adoption of the plan; or · The board, in exercising its fiduciary responsibilities, determines that it is in the best interest of shareholders under the circumstances to adopt a pill without the delay that would result from seeking stockholder approval (i.e., the “fiduciary out” provision). A poison pill adopted under this “fiduciary out” will be put to a shareholder ratification vote within 12 months of adoption or expire. If the pill is not approved by a majority of the votes cast on this issue, the plan will immediately terminate. Vote FOR shareholder proposals calling for poison pills to be put to a vote within a time period of less than one year after adoption. If the company has no non-shareholder approved poison pill in place and has adopted a policy with the provisions outlined above, vote AGAINST the proposal. If these conditions are not met, vote FOR the proposal, but with the caveat that a vote within 12 months would be considered sufficient. Vote CASE-by-CASE on management proposals on poison pill ratification, focusing on the features of the shareholder rights plan. Rights plans should contain the following attributes: · No lower than a 20% trigger, flip-in or flip-over; · A term of no more than three years; · No dead-hand, slow-hand, no-hand or similar feature that limits the ability of a future board to redeem the pill; · Shareholder redemption feature (qualifying offer clause); if the board refuses to redeem the pill 90 days after a qualifying offer is announced, 10 percent of the shares may call a special meeting or seek a written consent to vote on rescinding the pill. In addition, the rationale for adopting the pill should be thoroughly explained by the company. In examining the request for the pill, take into consideration the company’s existing governance structure, including: board independence, existing takeover defenses, and any problematic governance concerns. For management proposals to adopt a poison pill for the stated purpose of preserving a company’s net operating losses (“NOL pills”), the following factors should be considered: · the trigger (NOL pills generally have a trigger slightly below 5%); · the value of the NOLs; · the term; · shareholder protection mechanisms (sunset provision, causing expiration of the pill upon exhaustion or expiration of NOLs); and · other factors that may be applicable. RBC EQ & AC SAI – SUPP 3/15/2010 7 In addition, vote WITHHOLD/AGAINST the entire board of directors, (except new nominees, who should be considered on a CASE-by-CASE basis) if the board adopts or renews a poison pill without shareholder approval, does not commit to putting it to a shareholder vote within 12 months of adoption (or in the case of a newly public company, does not commit to put the pill to a shareholder vote within 12 months following the IPO), or reneges on a commitment to put the pill to a vote, and has not yet received a withhold recommendation for this issue. 5. Mergers and Corporate Restructurings Overall Approach For mergers and acquisitions, review and evaluate the merits and drawbacks of the proposed transaction, balancing various and sometimes countervailing factors including: · Valuation - Is the value to be received by the target shareholders (or paid by the acquirer) reasonable? While the fairness opinion may provide an initial starting point for assessing valuation reasonableness, emphasis is placed on the offer premium, market reaction and strategic rationale. · Market reaction - How has the market responded to the proposed deal? A negative market reaction should cause closer scrutiny of a deal. · Strategic rationale - Does the deal make sense strategically? From where is the value derived? Cost and revenue synergies should not be overly aggressive or optimistic, but reasonably achievable. Management should also have a favorable track record of successful integration of historical acquisitions. · Negotiations and process - Were the terms of the transaction negotiated at arm's-length? Was the process fair and equitable? A fair process helps to ensure the best price for shareholders. Significant negotiation "wins" can also signify the deal makers' competency. The comprehensiveness of the sales process (e.g., full auction, partial auction, no auction) can also affect shareholder value. · Conflicts of interest - Are insiders benefiting from the transaction disproportionately and inappropriately as compared to non-insider shareholders? As the result of potential conflicts, the directors and officers of the company may be more likely to vote to approve a merger than if they did not hold these interests. Consider whether these interests may have influenced these directors and officers to support or recommend the merger. The change-in-control figure presented in the "RMG Transaction Summary" section of this report is an aggregate figure that can in certain cases be a misleading indicator of the true value transfer from shareholders to insiders. Where such figure appears to be excessive, analyze the underlying assumptions to determine whether a potential conflict exists. · Governance - Will the combined company have a better or worse governance profile than the current governance profiles of the respective parties to the transaction? If the governance profile is to change for the worse, the burden is on the company to prove that other issues (such as valuation) outweigh any deterioration in governance. 6. State of Incorporation Reincorporation Proposals Evaluate management or shareholder proposals to change a company's state of incorporation on a CASE-BY-CASE basis, giving consideration to both financial and corporate governance concerns including the following: · Reasons for reincorporation; · Comparison of company's governance practices and provisions prior to and following the reincorporation; and · Comparison of corporation laws of original state and destination state Vote FOR reincorporation when the economic factors outweigh any neutral or negative governance changes. 7. Capital Structure Common Stock Authorization Vote CASE-BY-CASE on proposals to increase the number of shares of common stock authorized for issuance. Take into account company-specific factors which include, at a minimum, the following: RBC EQ & AC SAI – SUPP 3/15/2010 8 · Specific reasons/ rationale for the proposed increase; · The dilutive impact of the request as determined through an allowable cap generated by RiskMetrics’ quantitative model; · The board’s governance structure and practices; and · Risks to shareholders of not approving the request. Vote FOR proposals to approve increases beyond the allowable cap when a company's shares are in danger of being delisted or if a company's ability to continue to operate as a going concern is uncertain. Preferred Stock Vote CASE-BY-CASE on proposals to increase the number of shares of preferred stock authorized for issuance. Take into account company-specific factors which include, at a minimum, the following: · Specific reasons/ rationale for the proposed increase; · The dilutive impact of the request as determined through an allowable cap generated by RiskMetrics’ quantitative model; · The board’s governance structure and practices; and · Risks to shareholders of not approving the request. Vote AGAINST proposals authorizing the creation of new classes of preferred stock with unspecified voting, conversion, dividend distribution, and other rights ("blank check" preferred stock). Vote FOR proposals to create "declawed" blank check preferred stock (stock that cannot be used as a takeover defense). Vote FOR proposals to authorize preferred stock in cases where the company specifies the voting, dividend, conversion, and other rights of such stock and the terms of the preferred stock appear reasonable. Vote AGAINST proposals to increase the number of blank check preferred stock authorized for issuance when no shares have been issued or reserved for a specific purpose. 8. Executive and Director Compensation Equity Compensation Plans Vote CASE-BY-CASE on equity-based compensation plans. Vote AGAINST the equity plan if any of the following factors apply: · The total cost of the company’s equity plans is unreasonable; · The plan expressly permits the repricing of stock options/stock appreciation rights (SARs) without prior shareholder approval; · The CEO is a participant in the proposed equity-based compensation plan and there is a disconnect between CEO pay and the company’s performance where over 50 percent of the year-over-year increase is attributed to equity awards; · The company’s three year burn rate exceeds the greater of 2% and the mean plus one standard deviation of its industry group; · The plan provides for the acceleration of vesting of equity awards even though an actual change in control may not occur (e.g., upon shareholder approval of a transaction or the announcement of a tender offer); or · The plan is a vehicle for poor pay practices. Poor Pay Practices Vote AGAINST or WITHHOLD from compensation committee members, CEO, and potentially the entire board, if the company has poor compensation practices. Vote AGAINST equity plans if the plan is a vehicle for poor compensation practices. RBC EQ & AC SAI – SUPP 3/15/2010 9 The following practices, while not exhaustive, are examples of poor compensation practices that may warrant withhold vote recommendations: · Egregious employment contracts - Contracts containing multi-year guarantees for salary increases, bonuses and equity compensation; · Excessive perks/tax reimbursements: - Overly generous perquisites, which may include, but are not limited to the following: personal use of corporate aircraft, personal security system maintenance and/or installation, car allowances; - Reimbursement of income taxes on executive perquisites or other payments; - Perquisites for former executives, such as car allowances, personal use of corporate aircraft or other inappropriate arrangements; Abnormally large bonus payouts without justifiable performance linkage or proper disclosure - Performance metrics that are changed, canceled or replaced during the performance period without adequate explanation of the action and the link to performance; · Egregious pension/SERP (supplemental executive retirement plan) payouts: - Inclusion of additional years of service not worked that result in significant payouts; - Inclusion of performance-based equity awards in the pension calculation; · New CEO with overly generous new hire package: - Excessive “make whole” provisions; - Any of the poor pay practices listed in this policy; · Excessive severance and/or change in control provisions: - Inclusion of excessive change in control or severance payments, especially those with a multiple in excess of 3X cash pay; - Payments upon an executive's termination in connection with performance failure; - Change in control payouts without loss of job or substantial diminution of job duties (single-triggered); - New or materially amended employment or severance agreements that provide for modified single triggers, under which an executive may voluntarily leave for any reason and still receive the change-in-control severance package; - Liberal change in control definition in individual contracts or equity plans which could result in payments to executives without an actual change in control occurring; - New or materially amended employment or severance agreements that provide for an excise tax gross-up. Modified gross-ups would be treated in the same manner as full gross-ups; - Perquisites for former executives such as car allowances, personal use of corporate aircraft or other inappropriate arrangements; · Dividends or dividend equivalents paid on unvested performance shares or units; · Poor disclosure practices: - Unclear explanation of how the CEO is involved in the pay setting process; - Retrospective performance targets and methodology not discussed; RBC EQ & AC SAI – SUPP 3/15/2010 10 - Methodology for benchmarking practices and/or peer group not disclosed and explained; · Internal Pay Disparity: - Excessive differential between CEO total pay and that of next highest paid named executive officer (NEO); · Options backdating (covered in a separate policy); · Other excessive compensation payouts or poor pay practices at the company. Other Compensation Proposals and Policies Advisory Vote on Executive Compensation (Say-on-Pay) Management Proposals Vote CASE-BY-CASE on management proposals for an advisory vote on executive compensation. Vote AGAINST these resolutions in cases where boards have failed to demonstrate good stewardship of investors’ interests regarding executive compensation practices. For U.S. companies, consider the following factors in the context of each company’s specific circumstances and the board’s disclosed rationale for its practices: Relative Considerations: · Assessment of performance metrics relative to business strategy, as discussed and explained in the CD&A; · Evaluation of peer groups used to set target pay or award opportunities; · Alignment of company performance and executive pay trends over time (e.g., performance down: pay down); · Assessment of disparity between total pay of the CEO and other Named Executive Officers (NEOs). Design Considerations: · Balance of fixed versus performance-driven pay; · Assessment of excessive practices with respect to perks, severance packages, supplemental executive pension plans, and burn rates. Communication Considerations: · Evaluation of information and board rationale provided in CD&A about how compensation is determined (e.g., why certain elements and pay targets are used, and specific incentive plan goals, especially retrospective goals); · Assessment of board’s responsiveness to investor input and engagement on compensation issues (e.g., in responding to majority-supported shareholder proposals on executive pay topics). Employee Stock Purchase Plans Non-Qualified Plans Vote CASE-by-CASE on nonqualified employee stock purchase plans. Vote FOR nonqualified employee stock purchase plans with all the following features: · Broad-based participation (i.e., all employees of the company with the exclusion of individuals with 5 percent or more of beneficial ownership of the company); · Limits on employee contribution, which may be a fixed dollar amount or expressed as a percent of base salary; · Company matching contribution up to 25 percent of employee’s contribution, which is effectively a discount of 20 percent from market value; · No discount on the stock price on the date of purchase since there is a company matching contribution. Vote AGAINST nonqualified employee stock purchase plans when any of the plan features do not meet the above criteria. If the company matching contribution exceeds 25 percent of employee’s contribution, evaluate the cost of the plan against its allowable cap. Option Exchange Programs/Repricing Options Vote CASE-by-CASE on management proposals seeking approval to exchange/reprice options, taking into consideration: RBC EQ & AC SAI – SUPP 3/15/2010 11 · Historic trading patternsthe stock price should not be so volatile that the options are likely to be back “in-the-money” over the near term; · Rationale for the re-pricingwas the stock price decline beyond management's control? · Is this a value-for-value exchange? · Are surrendered stock options added back to the plan reserve? · Option vestingdoes the new option vest immediately or is there a black-out period? · Term of the optionthe term should remain the same as that of the replaced option; · Exercise priceshould be set at fair market or a premium to market; · Participantsexecutive officers and directors should be excluded. If the surrendered options are added back to the equity plans for re-issuance, then also take into consideration the company’s total cost of equity plans and its three-year average burn rate. In addition to the above considerations, evaluate the intent, rationale, and timing of the repricing proposal.The proposal should clearly articulate why the board is choosing to conduct an exchange program at this point in time.Repricing underwater options after a recent precipitous drop in the company’s stock price demonstrates poor timing. Repricing after a recent decline in stock price triggers additional scrutiny and a potential AGAINST vote on the proposal. At a minimum, the decline should not have happened within the past year. Also, consider the terms of the surrendered options, such as the grant date, exercise price and vesting schedule.Grant dates of surrendered options should be far enough back (two to three years) so as not to suggest that repricings are being done to take advantage of short-term downward price movements. Similarly, the exercise price of surrendered options should be above the 52-week high for the stock price. Vote FOR shareholder proposals to put option repricings to a shareholder vote. Other Shareholder Proposals on Compensation Advisory Vote on Executive Compensation (Say-on-Pay) Generally, vote FOR shareholder proposals that call for non-binding shareholder ratification of the compensation of the Named Executive Officers and the accompanying narrative disclosure of material factors provided to understand the Summary Compensation Table. Golden Coffins/Executive Death Benefits Generally vote FOR proposals calling on companies to adopt a policy of obtaining shareholder approval for any future agreements and corporate policies that could oblige the company to make payments or awards following the death of a senior executive in the form of unearned salary or bonuses, accelerated vesting or the continuation in force of unvested equity grants, perquisites and other payments or awards made in lieu of compensation. This would not apply to any benefit programs or equity plan proposals for which the broad-based employee population is eligible. Share Buyback Holding Periods Generally vote AGAINST shareholder proposals prohibiting executives from selling shares of company stock during periods in which the company has announced that it may or will be repurchasing shares of its stock.Vote FOR the proposal when there is a pattern of abuse by executives exercising options or selling shares during periods of share buybacks. Stock Ownership or Holding Period Guidelines Generally vote AGAINST shareholder proposals that mandate a minimum amount of stock that directors must own in order to qualify as a director or to remain on the board. While RMG favors stock ownership on the part of directors, the company should determine the appropriate ownership requirement. Vote on a CASE-BY-CASE on shareholder proposals asking companies to adopt policies requiring Named Executive Officers to retain 75% of the shares acquired through compensation plans while employed and/or for two years following the termination of their employment, and to report to shareholders regarding this policy. The following factors will be taken into account: RBC EQ & AC SAI – SUPP 3/15/2010 12 · Whether the company has any holding period, retention ratio, or officer ownership requirements in place. These should consist of: - Rigorous stock ownership guidelines, or - A holding period requirement coupled with a significant long-term ownership requirement, or - A meaningful retention ratio, · Actual officer stock ownership and the degree to which it meets or exceeds the proponent’s suggested holding period/retention ratio or the company’s own stock ownership or retention requirements. · Problematic pay practices, current and past, which may promote a short-term versus a long-term focus. Tax Gross-Up Proposals Generally vote FOR proposals asking companies to adopt a policy of not providing tax gross-up payments to executives, except where gross-ups are provided pursuant to a plan, policy, or arrangement applicable to management employees of the company, such as a relocation or expatriate tax equalization policy. 9. Corporate Social Responsibility (CSR) Issues Overall Approach When evaluating social and environmental shareholder proposals, RMG considers the following factors: · Whether adoption of the proposal is likely to enhance or protect shareholder value; · Whether the information requested concerns business issues that relate to a meaningful percentage of the company's business as measured by sales, assets, and earnings; · The degree to which the company's stated position on the issues raised in the proposal could affect its reputation or sales, or leave it vulnerable to a boycott or selective purchasing; · Whether the issues presented are more appropriately/effectively dealt with through governmental or company-specific action; · Whether the company has already responded in some appropriate manner to the request embodied in the proposal; · Whether the company's analysis and voting recommendation to shareholders are persuasive; · What other companies have done in response to the issue addressed in the proposal; · Whether the proposal itself is well framed and the cost of preparing the report is reasonable; · Whether implementation of the proposal’s request would achieve the proposal’s objectives; · Whether the subject of the proposal is best left to the discretion of the board; · Whether the requested information is available to shareholders either from the company or from a publicly available source; and · Whether providing this information would reveal proprietary or confidential information that would place the company at a competitive disadvantage. Genetically Modified Ingredients Generally vote AGAINST proposals asking suppliers, genetic research companies, restaurants and food retail companies to voluntarily label genetically engineered (GE) ingredients in their products and/or eliminate GE ingredients. The cost of labeling and/or phasing out the use of GE ingredients may not be commensurate with the benefits to shareholders and is an issue better left to regulators. Vote CASE-BY-CASE on proposals asking for a report on the feasibility of labeling products containing GE ingredients taking into account: · The company's business and the proportion of it affected by the resolution; RBC EQ & AC SAI – SUPP 3/15/2010 13 · The quality of the company’s disclosure on GE product labeling, related voluntary initiatives, and how this disclosure compares with industry peer disclosure; and · Company’s current disclosure on the feasibility of GE product labeling, including information on the related costs. Generally vote AGAINST proposals seeking a report on the social, health, and environmental effects of genetically modified organisms (GMOs). Studies of this sort are better undertaken by regulators and the scientific community. Generally vote AGAINST proposals to completely phase out GE ingredients from the company's products or proposals asking for reports outlining the steps necessary to eliminate GE ingredients from the company’s products. Such resolutions presuppose that there are proven health risks to GE ingredients (an issue better left to regulators) that may outweigh the economic benefits derived from biotechnology. Pharmaceutical Pricing, Access to Medicines, and Product Reimportation Generally vote AGAINST proposals requesting that companies implement specific price restraints on pharmaceutical products unless the company fails to adhere to legislative guidelines or industry norms in its product pricing. Vote CASE-BY-CASE on proposals requesting that the company report on their product pricing policies or their access to medicine policies, considering: · The nature of the company’s business and the potential for reputational and market risk exposure; · The existing disclosure of relevant policies; · Deviation from established industry norms; · The company’s existing, relevant initiatives to provide research and/or products to disadvantaged consumers; · Whether the proposal focuses on specific products or geographic regions; and · The potential cost and scope of the requested report. Generally vote FOR proposals requesting that companies report on the financial and legal impact of their prescription drug reimportation policies unless such information is already publicly disclosed. Generally vote AGAINST proposals requesting that companies adopt specific policies to encourage or constrain prescription drug reimportation. Such matters are more appropriately the province of legislative activity and may place the company at a competitive disadvantage relative to its peers. Gender Identity, Sexual Orientation, and Domestic Partner Benefits Generally vote FOR proposals seeking to amend a company’s EEO statement or diversity policies to prohibit discrimination based on sexual orientation and/or gender identity, unless the change would result in excessive costs for the company. Generally vote AGAINST proposals to extend company benefits to, or eliminate benefits from domestic partners. Decisions regarding benefits should be left to the discretion of the company. Climate Change Generally vote FOR resolutions requesting that a company disclose information on the impact of climate change on the company’s operations and investments considering whether: · The company already provides current, publicly-available information on the impacts that climate change may have on the company as well as associated company policies and procedures to address related risks and/or opportunities; · The company’s level of disclosure is at least comparable to that of industry peers; and · There are no significant, controversies, fines, penalties, or litigation associated with the company’s environmental performance. Lobbying Expenditures/Initiatives Vote CASE-BY-CASE on proposals requesting information on a company’s lobbying initiatives, considering: · Significant controversies, fines, or litigation surrounding a company’s public policy activities, · The company’s current level of disclosure on lobbying strategy, and · The impact that the policy issue may have on the company’s business operations. RBC EQ & AC SAI – SUPP 3/15/2010 14 Political Contributions and Trade Association Spending Generally vote AGAINST proposals asking the company to affirm political nonpartisanship in the workplace so long as: · There are no recent, significant controversies, fines or litigation regarding the company’s political contributions or trade association spending; and · The company has procedures in place to ensure that employee contributions to company-sponsored political action committees (PACs) are strictly voluntary and prohibits coercion. Vote AGAINST proposals to publish in newspapers and public media the company's political contributions. Such publications could present significant cost to the company without providing commensurate value to shareholders. Vote CASE-BY-CASE on proposals to improve the disclosure of a company's political contributions and trade association spending, considering: · Recent significant controversy or litigation related to the company’s political contributions or governmental affairs; and · The public availability of a company policy on political contributions and trade association spending including information on the types of organizations supported, the business rationale for supporting these organizations, and the oversight and compliance procedures related to such expenditures of corporate assets. Vote AGAINST proposals barring the company from making political contributions. Businesses are affected by legislation at the federal, state, and local level and barring political contributions can put the company at a competitive disadvantage. Vote AGAINST proposals asking for a list of company executives, directors, consultants, legal counsels, lobbyists, or investment bankers that have prior government service and whether such service had a bearing on the business of the company. Such a list would be burdensome to prepare without providing any meaningful information to shareholders. Labor and Human Rights Standards Generally vote FOR proposals requesting a report on company or company supplier labor and/or human rights standards and policies unless such information is already publicly disclosed. Vote CASE-BY-CASE on proposals to implement company or company supplier labor and/or human rights standards and policies, considering: · The degree to which existing relevant policies and practices are disclosed; · Whether or not existing relevant policies are consistent with internationally recognized standards; · Whether company facilities and those of its suppliers are monitored and how; · Company participation in fair labor organizations or other internationally recognized human rights initiatives; · Scope and nature of business conducted in markets known to have higher risk of workplace labor/human rights abuse; · Recent, significant company controversies, fines, or litigation regarding human rights at the company or its suppliers; · The scope of the request; and · Deviation from industry sector peer company standards and practices. Sustainability Reporting Generally vote FOR proposals requesting the company to report on its policies, initiatives, and oversight mechanisms related to social, economic, and environmental sustainability, unless: · The company already discloses similar information through existing reports or policies such as an Environment, Health, and Safety (EHS) report; a comprehensive Code of Corporate Conduct; and/or a Diversity Report; or · The company has formally committed to the implementation of a reporting program based on Global Reporting Initiative (GRI) guidelines or a similar standard within a specified time frame Copyright © 2009 by RiskMetrics Group. RBC EQ & AC SAI – SUPP 3/15/2010 15 The policies contained herein are a sampling of select, key proxy voting guidelines and are not exhaustive. A full listing of RiskMetrics 2009 proxy voting guidelines can be found in the Jan. 15, 2009, edition of the U.S. Proxy Voting Manual. All rights reserved. No part of this publication may be reproduced or transmitted in any form or by any means, electronic or mechanical, including photocopy, recording, or any information storage and retrieval system, without permission in writing from the publisher. Requests for permission to make copies of any part of this work should be sent to: RiskMetrics Group Marketing Department, One Chase Manhattan Plaza, 44th Floor, New York, NY 10005. RiskMetrics Group is a trademark used herein under license. Risk Management | RiskMetrics Labs | ISS Governance Services | Financial Research Et Analysis www.riskmetrics.com INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE RBC EQ & AC SAI – SUPP 3/15/2010 16
